UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended on August 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to RUBY CREEK RESOURCES, INC. (Exact name of registrant as specified in Charter NEVADA 000-52354 26-4329046 (State or other jurisdiction of (Commission File No.) (IRS Employee Identification No.) incorporation or organization) 767 3rd Avenue 36th Floor, New York, NY 10017 (Address of Principal Executive Offices) (212) 671-0404 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:
